DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-80 have been cancelled in a preliminary amendment.
Claims 81-100 are pending in this action.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 81 and 82 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Andriolo et al. Andriolo) (WO 2014071860 A1). 
As per claim 81: Andriolo discloses a method of mapping a given environment (see fig. 1), the method executable by a processor of a computer system (see fig. 1, device 9), the method comprising:
receiving radio frequency (RF) signals over a period of time (see abstract; Fig. 4, description);
determining, based on the RF signals, positions or a trajectory of a body in the given environment (see detailed description of fig. 4);
determining, based on the positions or trajectory of the body in the given environment, an outer boundary of a zone in the given environment and an inner boundary of the zone in the given environment (see entire document, particularly, fig. 1; spaces/zones traced out by outer boundary 3 and inner boundary 2);
determining, based on the RF signals, a pattern of movement of the body in the given environment (see entire document, particularly, fig. 1, element 9) (element 9 is the body); and
determining, based on the pattern of movement of the body in the given environment, a functional identity of the zone in the given environment .(see description of fig. 1)(under Figure 1, the description states --- the interior of the work area 1 is also provided with a plurality of isolation regions 2 which are also surrounded by an RF I D tag 5 to form a boundary. Specifically, when the automatic walking device 9 is a lawn mower, the isolation area 2 may be an area such as a flower stand, a pond, or the like that does not require mowing.
As per claim 82: Andriolo discloses a method of claim 81, further comprising emitting the RF signals in the given environment, from at least one mapping device, over the .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 83 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Andriolo in view of Lim-Dong-Kwon (Lim) (EP 3287808 A1).
As per claim 83: Andriolo does not explicitly teach about a method of claim 82, further comprising receiving, by the at least one mapping device, sound data, and wherein determining the positions or the trajectory of the body in the given environment comprises determining the positions or the trajectory of the body in the given environment based on the received RF signals and the sound data. However, in the same field of endeavor, Lim teaches ---  In case invisible light or sound signals are too weak that data such as latitude, longitude, altitude, etc. can't be discerned and only the channel and the received signal strength can be recognized, channel information of invisible light and sound signals can be included in the RF signal in addition (see operation S105). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Andriolo with that of Lim so that --- The location of the terminal can be traced through, preferably in the order of, invisible light, sound wave, and radio wave (see second paragraph under S107).
As per claim 84: Lim teaches about a method of claim 81, wherein determining the positions or the trajectory of the body in the given environment comprises determining the positions or the trajectory based on a first subset of the received RF signals, and wherein determining the pattern of movement comprises determining the pattern of movement based on a second subset of the received RF signals (see 
nd paragraph under “detailed description of the invention”) (note the RF signal is received from a network of nodes wherein the RF signals by a portion of the nodes can be considered as a sub-set of RF signals).
Claims 85-87 and 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Andriolo in view of Jacobs et al. (Jacobs) (US 2013/0141233 A1).
As per claim 85: Andriolo does not explicitly teach about a method of claim 81, further comprising determining, based on the received RF signals, physiological data about the body during the period of time. However, in the same field of endeavor, Jacobs teaches --- The emergency and non-emergency events may include one or more of falls, changes in gait, changes in average walking speed, changes in rooms visited during a period of time, and changes in activities of daily living including one or more of cooking, sleeping, sitting, eating, socializing, walking, entering or leaving a room, using a computer, going outside, going for a walk, going to the store, using the bathroom, going to a movie, or watching the television (see par. 0055). Therefore, it would have been obvious for one of ordinary skill in the art,  before the effective filing date of the claimed invention to modify the teaching of Andriolo with that of Jacobs so as to provide a --- system that can electronically alert family, friends, and/or a caregiver if the system determines that the patient requires medical assistance (see par. 0002).
As per claim 86: Jacobs teaches a method of claim 81, further comprising:
tracking the body in the given environment (see par. abstract; par. 0045);
detecting, based on the tracking, a deviation from the pattern of movement (see par. 0056) (note gait monitoring); and

As per claim 87: Jacobs teaches about a method of claim 81, further comprising:
tracking the positions of the body in the given environment (see par. 0053, 0055-0056);
determining, based on the tracking and the received RF signals, that the body has fallen (see par. 0055-0056); and
transmitting an alert indicating that a fall has been detected (see par. 0011, 0013, 0033, 0053).
As per claim 89: Jacobs teaches about a method of claim 81, further comprising comparing the pattern of movement with a reference pattern of movement of a reference body in a reference environment (see par. 0012).
As per claim 90: Jacobs teaches about a method of claim 89, wherein the reference pattern of movement wherein a “system uses [this] position and mobility information as a metric for assessing the person's health status over time (reference condition) and comparing current mobility metrics with long-term trends (which is  (par. 0012), fall, gait, … (see par. 0055), geolocation (see par. 0056) which could have been selected from (i) an age/gender of the body compared to the reference body, (ii) a condition/diagnosis of the body compared to a condition/diagnosis of the reference body, (111) a time of year that the pattern of movement is determined compared to a time of year that the reference pattern of movement was determined, (iv) a geolocation of the body compared to a geolocation of the reference body, (v) a specified event of the body compared to a specified event of the reference body, (vi) a gender of the body 
As per claim 91: Jacobs teaches about a method of claim 89, wherein the reference pattern of movement defines one or more of: (i) a time spent in one or more zones of the reference environment, (ii) a time of day spent in one or more zones of the reference environment, (iii) a sequence of being located in one or more zones of the reference environment, (iv) a frequency of being located in one or more zones of the reference environment, (v) a speed of movement within the reference environment, (vi) a transition time between one or more zones of the reference environment, (vil) number of transitions between zones of the reference environment, and (vill) one or more activities performed in zones of the reference environment (see par. 0053, 0055-0056). Note as example – outdoor, indoor, walking, entering, etc.)
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Andriolo in view of Liu et al. (Liu) (CN 104819716 A).
As per claim 92: Jacobs does not explicitly teach about a method of claim 81, wherein determining the pattern of movement comprises determining an average pattern of movement based on a plurality of patterns of movement of the body determined in a average acceleration, determine a pedestrian movement and gait pattern (see claim 1). Therefore, it would have been obvious for one of ordinary skill in the art, Andriolo with that of Liu  for an advantage of --- improving indoor autonomous navigation precision (see advantage).
Claim 93 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Andriolo et al. Andriolo) (WO 2014071860 A1).
As per claim 93: Andriolo discloses a system for mapping boundaries of a given environment (see fig. 1), the system comprising a computer system in communication with one or more mapping devices configured to emit and receive radio frequency signals (see fig. 4) computer system comprising at least one processor and memory storing a plurality of executable instructions (see fig. 1; abstract; summary; fig. 1 description) which, when executed by the at least one processor (processor and memory must be inherent within the device of fig. 1), cause the system to:
determine, based on the received radio frequency signals, positions or a trajectory of a body in the given environment over a period of time (see particularly, 30th and 36th paragraphs; fig. 1); and
determining, based on the positions or the trajectory of the body in the given environment, one or more outer boundaries of the given environment and one or more inner boundaries of the given environment (see fig.1 and fig. 1 description; 30th and 36th paragraphs) (note, fig. 1 shows region 1 and region 2 wherein the whole region shows inner and outer boundaries).
94 is rejected under 35 U.S.C. 103 as being unpatentable over Andriolo in view of Lamb et al. (Lamb)(WO 2013132393 A).
As per claim 94: but, Andriolo does not explicitly teach about a system of claim 93, wherein the one or more mapping devices comprise one or more microphones, and wherein the instructions, when executed by the at least one processor, cause the system to: receive sound data captured by the one or more microphones; and determine, based on the sound data, the positions or the trajectory of the body in the given environment over the period of time. However, in the same field of endeavor, Lamb teaches --- A set of mobile receiving units receives the signals and includes a processor for processing the signals received by a microphone to derive sound propagation data from the received signals, where the processor determines a position of the receiving unit within indoor environment based on a known location of the transmitting units and the derived sound propagation data (see entire document). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Andriolo with that of Lamb for advantage of --- supplying location-based services for tracking or locating and/or positioning objects e.g. movements of goods such as boxes of products, in indoor environment e.g. rooms, office building and hospital ward or shopping mall (see USE).



97 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated/obviated by Kay et al. (Kay) (US 2018/0143024 A1).
As per claim 97: Kay discloses a method for mapping a given environment(see fig. 1A; abstract), the method executable by a processor of a computer system, the method comprising:
determining a pattern of movement of a body in the given environment over a period of time (see par. 0010, 0031); and
determining a functional identity of a zone in the given environment (see par. 0004, 0007) based on the pattern of movement of the body in the given environment to obtain the mapping of the given environment (see par. 0005, 0009-0010).
Claims 98-99 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Jacobs et al. (Jacob) (US 2013/0141233 A1).
As per claim 98: Kay discloses a method of claim 97, further comprising:
determining a baseline pattern of movement for the body in the given environment (see par. 0031) (note, These patterns of movement 103 can be used by the mapping system 110 to determine boundaries of the indoor environment);
detecting a change in the baseline pattern of movement for the body in the given environment (see par. 0031) (users not going past a particular location). But, Kay does not explicitly teach about --- after determining that the change in the baseline pattern of movement is outside of a predetermined threshold, triggering an alert. However, in the same field of endeavor, Jacobs teaches --- unobtrusively monitor a                patient's movement patterns, detect changes over time, and thereby determine if the patient may have suffered a medical emergency and to alert one or more third parties alert one or more third parties that a medical emergency has likely occurred (see par. 0012)
As per claim 99: Jacobs teaches about a method of claim 97, wherein the pattern of movement indicates motions of the body that occur while the body remains at a position in the given environment (see par. 0033). Motivation would have been to generate/send an alert --- If the person has developed a change in activity pattern due to a fall or a stroke (which causes a person to remain in a position).

Allowable Subject Matter

Claims 88, 95, 96 and 100 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/24/2022